Citation Nr: 0823026	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  00-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a hysterectomy and left ovary removal, with a 
history of uterine fibroids, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1994.  She also served on active duty for training 
(ADT) from January to December 1995.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which assigned a 30 percent the 
rating for what is now described as post operative residuals 
of a uterus and left ovary removal.  The case was most 
recently forwarded to the Board by the St. Petersburg, 
Florida RO.

In January 2006, the Board denied entitlement to an increased 
rating for post operative residuals of a hysterectomy and a 
left ovary removal with a history of uterine fibroids.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2008, the 
appellant's representative and VA General Counsel filed a 
joint motion to vacate and remand the Board's January 2006 
decision.  In a March 2008 Order, the Court remanded the 
Board's January 2006 decision and remanded the case for 
further action.

In pertinent part, the joint motion instructed the Board to 
"adjudicate whether the Appellant is entitled to an 
increased rating for her right ovary."  See page three of 
joint motion.  To this, the joint motion found that an August 
2000 letter from the appellant essentially raised "an 
issue" concerning her service-connected right ovary 
("cyst"), currently rated noncompensably disabling.  See 
June 2000 RO rating decision.  As a matter of law, the Board 
may not exercise original jurisdiction over this claim.  
38 U.S.C.A. § 7105 (West 2002).  Still, in compliance with 
the Court Order, the RO must adjudicate the question of 
entitlement to an increased rating for a right ovarian cyst 
as the issue is inextricably intertwined with the rating 
assigned for post operative residuals of a hysterectomy and 
left ovary removal, with a history of uterine fibroids.  

In January 2006, the Board remanded claims of entitlement to 
increased ratings for shin splints of each leg for the 
development of additional evidence.  This development has yet 
to be accomplished.  Accordingly, the prior directions issued 
in January 2006 remain unfilled and they require immediate 
action by the RO.  

Finally, the record raises the issue of entitlement to 
service connection for "emotional instability" secondary to 
post operative residuals of a hysterectomy and left ovary 
removal, with a history of uterine fibroids.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 
For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In March 2008, the Court ordered compliance with the joint 
motion.  Therein the parties found that the Board, in its 
January 2006 decision which denied a rating in excess of 30 
percent for post operative residuals of a uterus and left 
ovary removal, could have considered entitlement to special 
monthly compensation pursuant to 38 C.F.R. § 3.350 and 
38 C.F.R. § 4.116, Diagnostic Code (Code) 7615 for diseased 
or injured ovary symptoms.  The Board notes that the veteran 
is already in receipt of special monthly compensation for 
loss of use of a creative organ.  Still, the joint motion 
ordered that these regulations be considered.  See joint 
motion at page three.  

The provisions of 38 U.S.C.A. § 5103A(b) (West 2002) require 
VA to obtain and associate with the record all pertinent 
evidence adequately identified by the veteran.  In this 
respect, in June 2008 correspondence the veteran indicated 
that she was in receipt of VA medical treatment at the VA 
Medical Center in Columbia, South Carolina, mostly recently 
in November/December 2007.  Those VA medical records are not 
currently on file.  VA medical records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and such records may have bearing on the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  A remand is therefore necessary.

Finally, as noted above, the veteran has presented a claim of 
entitlement to an increased rating for residuals of a right 
ovarian cyst.  Given that the rating assigned that disorder 
could affect the rating assigned post operative residuals of 
a hysterectomy and left ovary removal, with a history of 
uterine fibroids, the Board finds that a gynecological 
examination is in order. 

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain all available 
treatment records pertaining to care 
provided the veteran at the VA Medical 
Center in Columbia, South Carolina.  All 
records secured must be associated with 
the claims file.  If any identified VA 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing.  
Because VA records are Federal records, 
if they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a gynecological 
examination to determine the nature and 
extent of any disability caused by a 
right ovarian cyst.  The claims folder 
must be made available to the examiner 
prior to the examination.  Following the 
examination the examiner must opine 
whether any current right ovarian cyst 
disorder is so disabling as to equate to 
the functional loss of that creative 
organ.  A complete rationale must be 
provided for any opinion offered. 

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.

4.  Thereafter, the RO should 
readjudicate the appealed issue, 
adjudicate the issue of entitlement to an 
increased evaluation for a right ovarian 
cyst, and fulfill the instructions set 
forth in the January 2006 remand.  The RO 
must also address whether the appellant 
is entitled to additional special monthly 
compensation pursuant to 38 C.F.R. 
§ 3.350, or additional compensation under 
38 C.F.R. § 4.116, Code 7615 for diseased 
or injured ovary symptoms.  If the claim 
of entitlement to an increased rating for 
a right ovarian cyst is denied, the 
appellant must be notified.  Thereafter 
no further action is needed unless the 
appellant files a notice of disagreement 
to that decision.  If the appellant files 
a notice of disagreement to the right 
ovarian cyst issue, the RO should develop 
the case in accordance with regular 
appellate procedures.  If the claim of 
entitlement to an increased rating for 
post operative residuals of a 
hysterectomy and left ovary removal, with 
a history of uterine fibroids remains 
denied, she and her representative should 
be provided a supplemental statement of 
the case, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.  

The purpose of this remand is to comply with the mandates of 
the Court's March 2008 Order.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until she is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

